Title: To James Madison from William Duane, 8 December 1809
From: Duane, William
To: Madison, James


Sir,
Phila. Decr. 8. 1809
I took the liberty of placing before you some few ideas on the subject of an application of the principle of a security in land for an investment of cash in Bank stock, at a reduced interest. It has since occurred to me, that as the impost may probably fall short of the sum requisite for exigency, that a resort to an investiture of land to cover a public loan, would not only enable the administration, to raise an immense sum, but to defeat at a stroke the clamour which the enemies of the Government would not fail to raise, in the event of any necessity for a money loan.
It appears to me that the occasion should now be used, to raise a very large sum in that way, so that if the nation should be involved in war, there may be a provision for its calls in advance; for I very much fear there has not been as full a consideration of the necessary amount [of] Expenditures, as would seem to be necessary, among the members of that part of the government who hold the purse; and that the want of a due knowlege of what ought to be done, would cripple the executive to a degree more pernicious than the efforts of an enemy.
My conception of the method of raising a supply I shall take the liberty of stating, merely to explain what I suggest, & not presuming to decide upon its being very excellent much less infallible, but barely giving it as a suggestion which in abler hands may be made something of.
I would raise a sum equal to three or four years of the usual revenue of the United States. This besides being provident in fact, would be a valuable measure on the surface of affairs, indicating the determination to be prepared in earnest for defence.
For every million of dollars to be raised, I would suggest the appropriation of half a million of acres of public lands; the lands to be surveyed in the course of the year ensuing and in ranges after the plan of the Ohio Military lands. The tracts surveyed should be no more than ten or 20000 acres in any one section or territory; or each of these tracts should be at least 50 miles apart; and there might be some limit to the right of purchase for any one person of more than a certain number of acres.
It would not be difficult, from an investigation of the sales of public lands for some years past, and other means, to ascertain the progressive rise in various lands before and after survey and sale.
The loan upon lands might be made in such a way as—first to obtain the money at a very low interest.
Secondly—that an option to retain the lands or receive a.… per cent stock at the end of six years, or one year after a war; redeemable in.… years.
Thirdly the loan when raised to be placed in public funds, so as that what should be over the public demand might be made productive, in either reducing part of the old public debt; or in constructing some great roads or canals, to facilitate intercourse and promote public prosperity.
As the ideas of the principle are all that are necessary, details being superfl[u]ous if the principles are not practicable I think it unnecessary to intrude further upon your time.
I do not look for any answer, if the thoughts are of any use that is all I look for—if not, I am not willing to trespass on you for the mere ceremoney of a note, when I know the paper must reach you. I am, Sir, with respect your Obed Sert
Wm Duane
